           Case 1:19-cv-00221-DWA Document 23 Filed 06/04/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KIMBERLY A. MACKOWSKI,                               )
                                                     )
              Plaintiff,                             )
                                                     )
    -vs-                                             )        Civil Action No. 19-221
                                                     )
                                                     )
ANDREW M. SAUL, 1                                    )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
       Defendant.                                    )

AMBROSE, Senior District Judge


                                   MEMORANDUM OPINION


       Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 8 and

20). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 10 and 21). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 8) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 20).

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), Kelli J. Kleeb, held a video hearing on March 2, 2018.

(ECF No. 6-2, pp. 26-63). On August 3, 2018, the ALJ found that Plaintiff was not disabled

under the Act. (ECF No. 6-2, pp. 13-21).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 8 and 20). The

issues are now ripe for review.


1 Andrew
       M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
          Case 1:19-cv-00221-DWA Document 23 Filed 06/04/20 Page 2 of 3



        Plaintiff, inter alia, argues that the ALJ was an unconstitutionally appointed officer,

pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018). 2 This issue was stayed pending the Court

of Appeals’ decision in several cases, including Cirko v. Berryhill, 948 F. 3d 148 (3d Cir. 2020).

(ECF No. 19).        The stay was continued pending the exhaustion of pertinent appellate

proceedings. Id. Presently, Defendant has filed a Status Report, stating that it will not seek

Supreme Court review of Cirko, and disavowing an argument that Cirko is inapplicable here.

(ECF No. 22, ¶3). As a result, I am lifting the stay on this issue sua sponte.

        In Lucia, the Supreme Court held that ALJs of the Securities and Exchange Commission

must be appointed by the President, a court of law, or the Department head. Lucia, 138 S. Ct.

at 2053. In Cirko, our Court of Appeals determined that a Social Security claimant is not

required to exhaust her administrative remedies before raising an appointments clause issue

with the District Court. Cirko, 948 F. 3d at 152, 155. Pursuant to Lucia and Cirko, the Court

concludes that Plaintiff is entitled to have all claims adjudicated by a constitutionally appointed

ALJ other than the ALJ who presided over the prior hearing. See id. at 159-60; Bauer v. Saul,

No. 19-2563, 2020 WL 1955595, at *2 (E.D. Pa. Apr. 23, 2020). Consequently, remand is

warranted. 3

        An appropriate order shall follow.




2 FollowingLucia, on July 16, 2018, the Acting Commissioner of Social Security appointed Defendant’s
ALJs in accordance with the Appointments Clause, United States Constitution Art. II, § 2, cl. 2. This
action had no retroactive effect. Flynn v. Saul, No. 19-0058, 2020 WL 509164, at *2 (E.D. Pa. Jan. 30,
2020).

3Additionally, Plaintiff submits that the ALJ erred in arriving at her residual functional capacity (RFC) as it
relates to her left-hand impairment and her lumbar spine because the ALJ “failed to obtain any medical
opinion regarding” the same. (ECF No. 10, p. 7). As a result, Plaintiff argues that remand is warranted. I
need not address this issue, as the hearing on remand will be conducted de novo. See, e.g., Bauer, 2020
U.S. Dist. LEXIS 72011, at *4. Nonetheless, for clarity, I note that “[r]arely can a decision be made
regarding a claimant’s [RFC] without an assessment from a physician regarding the functional abilities of
the claimant.” Gormont v. Astrue, No. 11-2145, 2013 WL 791455 at *7 (M.D. Pa. Mar. 4, 2013), citing
Doak v. Heckler, 790 F.2d 26 (3d Cir. 1986). While this is not a requirement, the ALJ must support
his/her determination with substantial evidence.


                                                       2
           Case 1:19-cv-00221-DWA Document 23 Filed 06/04/20 Page 3 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KIMBERLY A. MACKOWSKI,                                 )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )       Civil Action No. 19-221
                                                       )
                                                       )
ANDREW M. SAUL, 4                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge

                                       ORDER OF COURT

       THEREFORE, this 4th day of June, 2020, it is ordered that the stay regarding the

appointment of the ALJ is lifted.

       It is further ordered that Plaintiff’s Motion for Summary Judgment (ECF No. 8) is granted

and Defendant’s Motion for Summary Judgment (ECF No. 20) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.


                                                       BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                       Donetta W. Ambrose
                                                       United States Senior District Judge




4 Andrew
       M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 3
